       Case 2:20-cv-10622-GJS Document 1 Filed 11/20/20 Page 1 of 5 Page ID #:1



 1   SEYFARTH SHAW LLP
     Julia N. Sarnoff (SBN 288531)
 2   jsarnoff@seyfarth.com
     Minh N. Vu (admitted in D.C. and VA)
 3   mvu@seyfarth.com
     975 F Street N.W.
 4   Washington, D.C., 20004
     Telephone: (202) 463-2400
 5   Facsimile: (202) 828-5393
 6   SEYFARTH SHAW LLP
     Ashley N. Arnett (SBN 305162)
 7   aarnett@seyfarth.com
     601 South Figueroa Street, Suite 3300
 8   Los Angeles, California 90017-5793
     Telephone: (213) 270-9600
 9   Facsimile: (213) 270-9601
10   Attorneys for Defendant
     SKYWAYS HOTEL INC.
11
12
                               UNITED STATES DISTRICT COURT
13
                             CENTRAL DISTRICT OF CALIFORNIA
14
15
      BRIAN WHITAKER,                                  Case No. 2:20-cv-10622
16
                      Plaintiff,                       DEFENDANT’S NOTICE OF
17                                                     REMOVAL OF CIVIL ACTION
            v.                                         TO UNITED STATES DISTRICT
18                                                     COURT
      SKYWAYS HOTEL INC., a California
19    Limited Liability Company; and DOES 1-           (Los Angeles Superior Court Case No.
      10,                                              20TRCV00677)
20
                      Defendants.                      Complaint Filed: September 24, 2020
21
22   TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
23   CENTRAL DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HIS
24   ATTORNEYS OF RECORD:
25         PLEASE TAKE NOTICE that Defendant Skyways Hotel Inc. (“Defendant”)
26   hereby removes the above-referenced action filed by Plaintiff Brian Whitaker
27   (“Plaintiff”) (collectively the “Parties”) in the Superior Court of the State of California
28   for the County of Los Angeles, to the United States District Court for the Central District

                              DEFENDANT’S NOTICE OF REMOVAL OF ACTION
       Case 2:20-cv-10622-GJS Document 1 Filed 11/20/20 Page 2 of 5 Page ID #:2



 1   of California, pursuant to 28 U.S.C. §§ 1441 and 1446, asserting original federal
 2   jurisdiction under 28 U.S.C. § 1331, to effect the removal of this action, and state that
 3   removal is proper for the reasons set forth below.
 4                                        BACKGROUND
 5         1.     This removal involves a lawsuit that was filed by Plaintiff on September 24,
 6   2020 in the Superior Court of the State of California for the County of Los Angeles,
 7   entitled Brian Whitaker v. Skyways Hotel Inc., Case No. 20TRCV00677. See Declaration
 8   of Julia N. Sarnoff (“Sarnoff Decl”) at ¶ 3.
 9         2.     The Complaint asserts two claims for relief against Defendant: (1) violation
10   of Title III of the Americans with Disabilities Act (“ADA”)—42 U.S.C. § 12182, and (2)
11   violation of the Unruh Civil Rights Act—Civil Code §§ 51, 52. See Sarnoff Decl. at ¶ 4
12   and Exh. A thereto.
13                                TIMELINESS OF REMOVAL
14         3.     Plaintiff served Defendant with the Complaint by way of substituted service
15   under California Code of Civil Procedure Section 415.20 on October 24, 2020. See
16   Sarnoff Decl. at ¶ 5.
17         4.     As such, this Notice of Removal is timely as it is filed within thirty (30) days
18   “after the receipt by the defendant, through service or otherwise, of a copy of the initial
19   pleading setting forth the claim for relief upon which such action or proceeding is based .
20   . . .” See 28 U.S.C. § 1446(b)(1).
21                                 GROUNDS FOR REMOVAL
22         5.     This Court has original jurisdiction over actions involving one or more
23   federal questions. See 28 U.S.C. § 1331 (conferring original jurisdiction upon federal
24   courts for actions arising under the laws of the United States). Further, this Court “shall
25   have supplemental jurisdiction over all other claims that are so related to claims in the
26   action within such original [federal question] jurisdiction that they form part of the same
27   case or controversy . . . .” 28 U.S.C. § 1367(a).
28
                                                    2
                             DEFENDANT’S NOTICE OF REMOVAL OF ACTION
       Case 2:20-cv-10622-GJS Document 1 Filed 11/20/20 Page 3 of 5 Page ID #:3



 1           6.    Plaintiff’s first cause of action in the Complaint seeks remedies under Title
 2   III of the ADA—a federal statute codified at 42 U.S.C. §§ 12181, et seq. See Sarnoff
 3   Decl. at ¶ 4 and Exh. A thereto (Complaint pp. 5-6). This action therefore presents a
 4   federal question over which this Court has original jurisdiction pursuant to 28 U.S.C. §
 5   1331.
 6           7.    Plaintiff’s remaining claim is asserted under California’s Civil Code §§ 51,
 7   52 (Unruh Civil Rights Act) based on an alleged failure to provide full and equal access
 8   to Defendant’s services, specifically relating to Defendant’s reservation policies and
 9   practices, in violation of the ADA. See Sarnoff Decl. at ¶ 4 and Exh. A thereto
10   (Complaint p. 6).
11           8.    Accordingly, this Court has supplemental jurisdiction over Plaintiff’s state
12   law claim as it arises from, relates to, and emanates from the same alleged ADA
13   violation, and is so related that it forms part of the same case or controversy pursuant to
14   28 U.S.C. § 1367(a).
15                                             VENUE
16           9.    Venue lies in the United States District Court for the Central District of
17   California pursuant to 28 U.S.C. §§ 84(c)(2) and 1391. This action originally was
18   brought in the Superior Court of the State of California for the County of Los Angeles,
19   which is located within the Central District of the State of California, and the allegations
20   in Plaintiff’s Complaint occurred in the County of Los Angeles.
21                                   NOTICE OF REMOVAL
22           10.   This Notice of Removal will be promptly served on Plaintiff and filed with
23   the Clerk of the Superior Court of the State of California for the County of Los Angeles.
24           11.   In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
25   process, pleadings, and orders served upon Defendant, including the Summons and
26   Complaint, are attached as Exhibit A to the Declaration of Julia N. Sarnoff.
27
28
                                                   3
                              DEFENDANT’S NOTICE OF REMOVAL OF ACTION
       Case 2:20-cv-10622-GJS Document 1 Filed 11/20/20 Page 4 of 5 Page ID #:4



 1         12.    The undersigned, as counsel for Defendant, has read the foregoing and signs
 2   this Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil Procedure, as
 3   required by 28 U.S.C. § 1446(a).
 4         WHEREFORE, Defendant Skyways Hotel Inc. prays that the above action pending
 5   before the Superior Court of the State of California for the County of Los Angeles be
 6   removed to the United States District Court for the Central District of California.
 7   DATED: November 20, 2020                        Respectfully submitted,
 8                                                   SEYFARTH SHAW LLP
 9
10                                                   By: /s/ Julia N. Sarnoff
                                                                      Julia N. Sarnoff
11                                                   Attorneys for Defendant
                                                     SKYWAYS HOTEL INC.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
                             DEFENDANT’S NOTICE OF REMOVAL OF ACTION
       Case 2:20-cv-10622-GJS Document 1 Filed 11/20/20 Page 5 of 5 Page ID #:5



 1                                CERTIFICATE OF SERVICE
 2   STATE OF CALIFORNIA                       )
                                               ) SS
 3   COUNTY OF LOS ANGELES                     )
 4          I am a resident of the State of California, over the age of eighteen years, and not a
     party to the within action. My business address is 601 South Figueroa Street, Suite 3300,
 5   Los Angeles, California 90017-5793.
 6         On November 20, 2020, I served the within document(s):
 7         DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO
           UNITED STATES DISTRICT COURT
 8
 9    
       by placing the document(s) listed above in a sealed envelope with postage thereon
       fully prepaid, in the United States mail at Los Angeles, California, addressed as set
          forth below.
10
       Raymond Ballister Jr., Esq.                    Attorneys for Plaintiff
11     Russell Handy, Esq.                            BRIAN WHITAKER
       Amanda Seabock, Esq.
12     Zachary Best, Esq.
       CENTER FOR DISABILITY ACCESS
13     8033 Linda Vista Road, Suite 200
       San Diego, California 92111
14     Telephone No.: (858) 375-7385
       Email: amandas@potterhandy.com
15
16
            I am readily familiar with the firm's practice of collection and processing
17   correspondence for mailing. Under that practice it would be deposited with the U.S.
     Postal Service on that same day with postage thereon fully prepaid in the ordinary course
18   of business. I am aware that on motion of the party served, service is presumed invalid if
     postal cancellation date or postage meter date is more than one day after date of deposit
19   for mailing in affidavit.
20         I declare under penalty of perjury under the laws of the State of California that the
     above is true and correct.
21
           Executed on November 20, 2020, at Los Angeles, California.
22
23
24                                                              Sandra Hinojosa
25
26
27
28

                                    CERTIFICATE OF SERVICE
